Citation Nr: 9925918	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  98-00 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits.


INTRODUCTION

The veteran had active military service between 1947 and 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Committee on Waivers and 
Compromises of the Department of Veterans Affairs (VA), New 
Orleans, Louisiana, Regional Office (RO). 



REMAND

In her VA Form 9 the appellant indicated that she wanted to 
appear at a hearing at the RO before a member of the Board.  
It is noted a hearing before a member of the Board traveling 
to the RO has not been scheduled and there are no indications 
that the appellant has withdrawn her request for a hearing.

In order to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following action:

The RO should schedule the appellant for 
a hearing to be conducted by the next 
member of the Board traveling to the RO.  
The RO should then notify the appellant 
of the date, time and place of such a 
hearing by letter mailed to her current 
address of record.

The purpose of this REMAND is to comply with due process 
requirements.  The appellant is not required to take any 
action until further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












